                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


VANDERBILT UNIVERSITY,                              )
                                                    )    Civil Action No. 3:18-cv-00046
                                                    )
Plaintiff,                                          )    Chief Judge Waverly D. Crenshaw, Jr.
                         v.                         )    Magistrate Judge Jeffery S. Frensley
                                                    )
SCHOLASTIC, INC., HOUGHTON                          )    JURY DEMAND
MIFFLIN HARCOURT PUBLISHING                         )
                                                    )
COMPANY, and TED S. HASSELBRING,                    )
                                                    )
Defendants.                                         )
                                                    )


                 ORDER TO AMEND THE CASE MANAGEMENT ORDER



       This matter comes before the Court on the parties’ joint motion to extend the briefing

schedule for Daubert and dispositive motions. Based on the record and pleadings in this case, the

Court finds that the motion is well-taken and should be granted.              Accordingly, the Case

Management Order in this case shall be amended as follows:

       1. The deadline to file responses to the currently pending Daubert and dispositive motions

             is extended by 7 days from February 26, 2021 to March 5, 2021.

       2. The deadline to file replies in support of the Daubert and dispositive motions is extended

             by 5 days from 14 days from service of the responsive briefs to 19 days from service of

             the responsive briefs, or until March 24, 2021.

       3. Briefing on Daubert and dispositive motions will be completed by March 24, 2021.




                                                   5
 Case 3:18-cv-00046 Document 320-1 Filed 02/08/21 Page 1 of 2 PageID #: 9105
       4. All subsequent deadlines are not affected by this order.


       It is therefore ORDERED, ADJUDGED, and DECREED that the Case Management Order

in this matter shall be amended as set forth above.


It is so ordered this ______ day of ________, 2021.



                                                      __________________________________
                                                      Judge Waverly Crenshaw




                                                 6
 Case 3:18-cv-00046 Document 320-1 Filed 02/08/21 Page 2 of 2 PageID #: 9106
